DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/IB2016/057847 filed December 21, 2016 and to provisional Application No. 62/271,387 filed December 28, 2015. 

Status of Claims 
This Office Action is responsive to the amendment filed on April 13, 2021. As directed by the amendment: claims 1, 5, 7, 13, and 14 have been amended, and claim 4 has been amended. Thus, claims 1-3 and 5-14 are presently pending in this application. 
Claims 1-6, 12 and 14 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knoch (U.S. Pub. No. 2017/0368282). Claims 7-11 were previously rejected under 35 U.S.C. 103 as being unpatentable over Knoch as applied to claim 5. Claim 13 was previously rejected under 35 U.S.C. 103 as being unpatentable over Knoch (U.S. Pub. No. 2017/0368282) in view of Power et al. (U.S. Pub. No. 2005/0011514). The previous grounds of rejection have been amended to incorporate Applicant’s amendments, shown below. 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Claim 1 recites “inhaling through a mouthpiece”, ln 15 should read --inhaling through the mouthpiece--;
Claim 1 recites “through the mouthpiece to the frontside opening”, ln 16-17 should read  --through the mouthpiece into the frontside opening--;
Claim 13 recites “inhaling through a mouthpiece”, ln 15-16 should read --inhaling through the mouthpiece--;
Claim 13 recites “through the mouthpiece to the frontside opening”, ln 17 should read  --through the mouthpiece into the frontside opening--;
Claim 13 recites “the housing structure, and and a base structure”, ln 18-21 should read --the housing structure, and a base structure--;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (U.S. Pub. No. 2005/0166912; hereinafter: “Sexton”) in view of Knoch (U.S. Pub. No. 2017/0368282) as evidenced by Merriam-Webster (https://www.merriam-webster.com/dictionary/transverse; accessed August 17, 2021; hereinafter: “Webster”).
Regarding Claim 1, Sexton discloses an inhaler system comprising a housing structure (10a; Fig. 2), wherein an interior (A, Fig. A annotated below) of the housing structure provides conduit between a frontside opening (62a; Fig. 2) at an opening of a mouthpiece (60a; Fig. 2; ¶ 0023), and a backside opening (B, Fig. A annotated below), and the frontside opening is opposite the backside opening (Fig. 2; Fig. A annotated below); a fluid reservoir (32a; Fig. 2) provided to accommodate a liquid from which small droplets are to be generated in order to form an aerosol (¶¶ 0022, 0025); an aerosol generator (34a; Fig. 2; ¶¶ 0025-0030) and the air-flow conduit , providing both from the backside opening through the interior of the housing structure (72a; Fig. 2; ¶¶ 0025-0030), and a second air-flow direction (74a; Fig. 2; ¶¶ 0025-0030) for exhaling through the mouthpiece into the frontside opening through the interior of the housing structure. 

    PNG
    media_image1.png
    394
    500
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2 of Sexton.
Sexton does not specifically disclose the inhaler system wherein the aerosol generator is arranged transverse to the air-flow conduit and wherein the aperture surface is arranged transverse to the air-flow conduit.
Knoch teaches an aerosol delivery device comprising a housing structure (A, Fig. B annotated below) provides an air-flow conduit (12, 14, Fig. 1 and at A, Fig. B annotated below); an aerosol generator (3, 24, 30; Fig. 1) is arranged transverse to the air-flow conduit (Fig. 1; ¶¶ 0130-0139, 0150-0154) and wherein an aperture surface (B. Fig. B annotated below) is arranged transverse to the air-flow conduit [Fig. 1; ¶¶ 0130-0139, 0150-0154; Examiner notes: The term “transverse” is defined as: made at right angles to the long axis of the body (Webster). Knoch discloses the housing structure (body) as having a long axis (C, Fig. B annotated below) wherein both the aerosol generator and aperture surface are arranged at a right angle to the long axis and to the air-flow conduit.] for the purpose of forming a flow passage (36; Fig. 1) entraining and 

    PNG
    media_image2.png
    354
    657
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 1 of Knoch.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the location and arrangement of the aerosol generator and air-flow conduit of the inhaler system of Sexton to include the aerosol generator being arranged transverse to the air-flow conduit and wherein the aperture surface is arranged transverse to the air-flow conduit as taught by Knoch for the purpose of forming a flow passage (See Knoch: 36; Fig. 1) entraining and mixing aerosolized droplets into the patient's respiration through the housing structure and minimizing impaction (See Knoch: ¶¶ 0139-0142, 0154).
Regarding Claim 2, the modified system of Sexton discloses the inhaler system wherein the air-flow is manually activatable by the user breathing in and out respectively and the air-flow is non-supported by a ventilator (See Sexton: ¶¶ 0016-0019; Examiner notes: Primary reference Sexton does not disclose the use of a ventilator for air-flow support.).
Regarding Claim 3, the modified system of Sexton discloses the inhaler system wherein the frontside opening and the backside opening are each provided as bi-directional air inlet and air outlet openings (See Sexton: 72a, 74a; Fig. 2; ¶¶ 0025-0030).
Regarding Claim 5, the modified system of Sexton discloses the inhaler system wherein is configured to provide first air-flowing direction during inhaling (See Sexton: 72a; Fig. 2; ¶¶ 0025-0030) 
Regarding Claim 6, the modified system of Sexton discloses the inhaler system wherein the backside opening is arranged downstream to the aperture surface in an exhaling air-flow direction (See Sexton: 74a; Fig. 1), and upstream in an inhaling air-flow direction (See Sexton: 72a; Fig. 2; ¶¶ 0025-0030).
Regarding Claim 7, the modified system of Sexton discloses the inhaler system wherein a front air channel (A, Fig. C annotated below) is rear air channel (B, Fig. C annotated below)  is a cross-section of the rear air channel (C, Fig. C annotated below) and a cross-section of the mouthpiece opening (D, Fig. C annotated below).

    PNG
    media_image3.png
    455
    534
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 2 of Sexton.
The modified system of Sexton does not explicitly disclose the inhaler system wherein the cross-section of the rear air channel is equal or larger 
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  In this case the modified system of Sexton clearly depicts the cross-sections of the rear air channel (C, Fig. C annotated above) is larger than the cross-section of the mouthpiece opening (D, Fig. C annotated above). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing of the invention that the modified system of Sexton drawings depict the cross-sections of 

Regarding Claim 8, the modified system of Sexton discloses the inhaler system, shown above. 
The modified system of Sexton does not explicitly disclose the inhaler system wherein the rear air channel is angled upward in the second air-flow direction for exhaling.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to angle the rear air channel upward in the second air-flow direction for exhaling in the modified system of Sexton because Applicant has not disclosed that rear air channel being angled upward in the second air-flow direction for exhaling provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the angle of the rear channel in the second air-flow direction for exhaling of the modified system of Sexton, and Applicant’s angle of the rear channel in the second air-flow direction for exhaling, to perform equally well because both mechanisms perform the same function of providing a flow path for entrance and exit during inhalation and exhalation of ambient air through the device, respectively. 
Therefore, it would have been prima facie obvious to modify the modified system of Sexton to obtain the invention as specified in claim 8 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired flow paths and thus fails to patentably distinguish over the modified system of Sexton.
Regarding Claim 9, the modified system of Sexton discloses the inhaler system wherein the mouthpiece is a fixedly mounted mouthpiece (See Sexton: ¶ 0023).

Regarding Claim 10, the modified system of Sexton discloses the inhaler system, shown above. 

Knoch discloses the aerosol delivery device comprising a mouthpiece (16; Fig. 1; ¶ 0131) provides the front air channel having a length (L) between the mouthpiece opening and the aperture member (A, Fig. D annotated below).

    PNG
    media_image4.png
    363
    584
    media_image4.png
    Greyscale

Figure D, Adapted From Figure 1 of Knoch.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to set the length to larger than 5 cm and the mouthpiece opening being oval in shape in the modified system of Sexton because Applicant has not disclosed that setting the length to larger than 5 cm and the mouthpiece opening being oval in shape provides an advantage, is used for a particular purpose, or solves a stated problem (See Applicant’s specification Pg. 7). One of ordinary skill in the art, furthermore, would have expected the length of the mouthpiece and shape of the mouthpiece opening, of the modified system of Sexton and Applicant’s length of mouthpiece and shape of the mouthpiece opening, to perform equally well 
Therefore, it would have been prima facie obvious to modify the modified system of Sexton to obtain the invention as specified in claim 10 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired length wherein aerosolized entreated air is delivered to the user during inhalation and thus fails to patentably distinguish over the modified system of Sexton. 

Regarding Claim 11, the modified system of Sexton discloses the inhaler system, shown above. 
The modified system of Sexton does not specifically disclose the inhaler system wherein a longitudinal axis of the mouthpiece makes an angle greater than five degrees with respect to a horizontal axis.
Knoch discloses the aerosol delivery device comprising a mouthpiece (See Knoch: 16; Fig. 1) having a longitudinal axis (B, Fig. D annotated above) that makes an angle (C, Fig. D annotated above) greater than five degrees with respect to a horizontal axis [D, Fig. D annotated above; Examiner notes: the claimed elements have a plurality of horizontal axis and Applicant has not specified to which element’s horizontal axis the angle is measured from. This does not render the claim indefinite but merely board. For the purpose of this Office Action Examiner has chosen a horizontal axis that is perpendicular to the aperture member (Fig. 1)]. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.) In this case, Knoch reasonably discloses the angle between the horizontal axis that is perpendicular to the aperture member (D, Fig. D annotated above); and the longitudinal axis of the mouthpiece (B, Fig. D annotated above) is at an angle (C, Fig. D annotated above) that greater than 5 degrees. 

Regarding Claim 12, the modified system of Sexton discloses the inhaler system wherein the aperture member is a membrane with a plurality of holes (See Sexton: ¶ 0022, See Knoch: ¶ 0136).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton (U.S. Pub. No. 2005/0166912) in view of Knoch (U.S. Pub. No. 2017/0368282) in view of Power et al. (U.S. Pub. No. 2005/0011514; hereinafter: “Power”) as evidenced by Webster.
Regarding Claim 13, Sexton discloses an inhaler system comprising a housing structure (10a; Fig. 2), wherein an interior (A, Fig. A annotated below) of the housing structure provides conduit between a frontside opening (62a; Fig. 2) at an opening of a mouthpiece (60a; Fig. 2; ¶ 0023), and a backside opening (B, Fig. A annotated below), and the frontside opening is opposite the backside opening (Fig. 2; Fig. A annotated below); a fluid reservoir (32a; Fig. 2) provided to accommodate a liquid from which small droplets are to be generated in order to form an aerosol (¶¶ 0022, 0025); an aerosol generator (34a; Fig. 2; ¶¶ 0025-0030) and the air-flow conduit , providing both from the backside opening through the interior of the housing structure (72a; Fig. 2; ¶¶ 0025-0030), and a second air-flow direction (74a; Fig. 2; ¶¶ 0025-0030) for exhaling through the mouthpiece into the frontside opening through the interior of the housing structure. 
Sexton does not specifically disclose the inhaler system wherein the aerosol generator is arranged transverse to the air-flow conduit, and wherein the aperture surface is arranged transverse to the air-flow conduit; and comprising a base structure comprising the power supply and the control, and wherein the nebulizer head is at least temporarily mounted to the base structure.
Knoch teaches an aerosol delivery device comprising a housing structure (A, Fig. B annotated above) provides an air-flow conduit (12, 14, Fig. 1 and at A, Fig. B annotated above); an aerosol generator (3, 24, 30; Fig. 1) is arranged transverse to the air-flow conduit (Fig. 1; ¶¶ 0130-0139, 0150-0154) and wherein an aperture surface (B, Fig. B annotated above) is arranged transverse to the air-flow conduit [Fig. 1; ¶¶ 0130-0139, 0150-0154; Examiner notes: The term “transverse” is defined as: made at right angles to the long axis of the body (Webster). Knoch discloses the housing structure (body) as having a long axis (C, Fig. B annotated above) wherein both the aerosol generator and aperture surface are arranged at a right angle to the long axis and to the air-flow conduit.] for the purpose of forming a flow passage (36; Fig. 1) entraining and mixing aerosolized droplets into the patient's respiration through the housing structure and minimizing impaction and (¶¶ 0139-0142, 0154). 
Power teaches a nebulizer comprising a bas structure (51, 60; Fig. 2) comprising a power supply (battery unit; ¶ 0054; Fig. 3) and a control (55; Fig. 2; ¶¶ 0054, 0056-0057) and operating element (58; Fig. 2) for operating the aerosol generator (¶¶ 0054-0057); wherein the nebulizer head is at least temporarily mounted to the base structure (¶¶ 0053-0057; Fig. 1-2) for the purpose of controlling and powering the nebulizer remotely [i.e. to the length of the control lead (52; Fig. 2); ¶¶ 0053-0056].
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton (U.S. Pub. No. 2005/0166912) in view of Knoch (U.S. Pub. No. 2017/0368282 as evidenced by Webster and Merriam-Webster (https://www.merriam-webster.com/dictionary/around; accessed August 17, 2021; hereinafter: “Webster’2”).
Regarding Claim 14, Sexton discloses a method for providing a substance in an aerosolized form using a nebulizer (32a, 34a; Fig. 2; ¶¶ 0022, 0025), the method comprising: providing, with an aerosol generator (34a; Fig. 2) arranged in an interior (A, Fig. A annotated above) of a housing structure (10a; Fig. 2) backside opening (B, Fig. A annotated above) and a frontside opening (62a; Fig. 2)  at an opening of a mouthpiece (60a; Fig. 2; ¶ 0023), wherein the substance is inhaled as aerosol droplets during inhalation past [[an]] the aerosol generator at least partly such that the aerosol droplets mix via an aperture surface (“vibrating porous membrane”; ¶ 0022) with the air-flow to form an aerosol (¶¶ 0022, 0025-0030) [[;]], the backside opening is facing droplets are [[is]] exiting the air-flow path of the interior of the housing structure at the frontside opening at the opening of the mouthpiece to enter the patient's mouth for further reaching the patient's air passages and respiratory tracts (¶¶ 0022, 0025-0030); and discharging the exhaled air (Fig. 2; ¶¶ 0022, 0025-0030); wherein the exhaled air is entering the interior of the housing structure at the frontside opening at the opening of the mouthpiece and is flowing around the aerosol generator (Fig. 2; ¶¶ 0022, 0025-0030) interior of the housing structure at least partly such that the aerosol droplets are transported towards the backside backside 
Sexton does not specifically disclose the method wherein the aerosol generator is arranged transverse to the air-flow conduit and wherein the aperture surface is arranged transverse to the air-flow conduit such that  the air-flow during inhalation flows around the aerosol generator at least partly.
Knoch teaches an aerosol delivery device comprising a housing structure (A, Fig. B annotated above) provides an air-flow conduit (12, 14, Fig. 1 and at A, Fig. B annotated above); an aerosol generator (3, 24, 30; Fig. 1) is arranged transverse to the air-flow conduit (Fig. 1; ¶¶ 0130-0139, 0150-0154) and an aperture surface (B. Fig. B annotated above) is arranged transverse to the air-flow conduit [Fig. 1; ¶¶ 0130-0139, 0150-0154; Examiner notes: The term “transverse” is defined as: made at right angles to the long axis of the body (Webster). Knoch discloses the housing structure (body) as having a long axis (C, Fig. B annotated above) wherein 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the location and arrangement of the aerosol generator of the method of Sexton to include the aerosol generator being arranged transverse to the air-flow conduit and wherein the aperture surface is arranged transverse to the air-flow conduit such that the air-flow during inhalation flows around the aerosol generator at least partly as taught by Knoch for the purpose of forming the flow passage (See Knoch: 36; Fig. 1) entraining and mixing aerosolized droplets into the patient's respiration through the housing structure and minimizing impaction (See Knoch: ¶¶ 0139-0142, 0154).

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the aerosol generator being arranged transverse to the air-flow conduit and wherein the aperture surface is arranged transverse to the air-flow conduit as recited in independent claims 1, 13, and 14 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection under 35 U.S.C 103 over Sexton in view of Knoch as evidenced by Webster applied to independent claim 1; Sexton in view of Knoch in view of Powers as evidenced by Webster applied to independent claim 13; and Sexton in view of Knoch as evidenced by Webster and Webster’2 applied to independent claim 14, shown above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ELLIOT S RUDDIE/Examiner, Art Unit 3785